615 N.W.2d 356 (2000)
In re Petition for DISCIPLINARY ACTION AGAINST Tracy R. EICHHORN-HICKS, an Attorney at Law of the State of Minnesota.
No. C9-00-373.
Supreme Court of Minnesota.
August 21, 2000.
O R D E R
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that *357 respondent Tracy R. Eichhorn-Hicks committed professional misconduct warranting public discipline, namely, misuse of his trust account, failure to maintain proper trust account records, temporary misappropriation of funds, false certification on his attorney registration statements and false statements to the Director in violation of Minn. R. Prof. Conduct 1.15(a), (c), (h), and (i), 8.1(a)(1), 8.4(c), 8.4(d), and Lawyers Professional Responsibility Board Opinion Nos. 9 and 15.
Respondent admits his conduct violated the Rules of Professional Conduct, waives his rights pursuant to Rule 14, Rules on Lawyers Professional Responsibility, and has entered into a stipulation with the Director wherein they jointly recommend that the appropriate discipline is a one-year suspension from the practice of law and payment of $900 in costs and disbursements pursuant to Rule 24(d), Rules on Lawyers Professional Responsibility (RLPR), with reinstatement conditioned on successful completion of the professional responsibility portion of the bar examination. The parties further agree that the reinstatement hearing provided for under Rule 18, RLPR, is not waived.
This court has independently reviewed the file and approves the jointly recommended disposition.
IT IS HEREBY ORDERED that respondent Tracy R. Eichhorn-Hicks is suspended for one year and he shall pay $900 in costs and disbursements pursuant to Rule 24, RLPR. Respondent shall successfully complete the professional responsibility portion of the bar examination prior to reinstatement and the reinstatement hearing under Rule 18, RLPR, is not waived.
GILBERT, J., took no part in the consideration or decision of this case.
BY THE COURT:
Alan C. Page
Associate Justice